Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claims filed 05/25/2022 are accepted. Claim 1 is amended.
Response to Arguments
2)	Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, none of the previously used prior art (McKay (U.S. PGPUB 20070243228), Marino et al. (U.S. PGPUB 20160367267), Lesh et al. (U.S. PGPUB 20010007933)) were used to teach the newly amended claim language.
Claim Objections
3)	Claim 1 is objected to because of the following informalities:  
Claim 1, line 15, “transitions from the retracted positions to extended positions” should read “transitions from their respective retracted positions to respective extended positions” for clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6)	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “inserting a delivery tool” in line 8, followed by method that describes the movement of the needle, probe, and catheter. However, the needle, probe, and catheter are not described as having been inserted into the body, and the delivery tool has not been described as having any interaction with the needle, probe, or catheter. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “inserting a delivery tool” as “inserting a delivery tool, comprising the cannula, the probe, and the needle,” in order to make sense of the claim.
Claim 2 recites the limitation “the anterior portion or the lateral portion” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 are rejected on the basis of their dependence on claim 1.
Claim Rejections - 35 USC § 103
7)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9)	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over McKay (U.S. PGPUB 20070243228), hereinafter McKay, in view of Binette et al. (U.S. PGPUB 20180099009), hereinafter Binette, further in view of O’Callaghan, JR. (U.S. PGPUB 20170055968), hereinafter O’Callaghan.
Regarding claim 1, McKay teaches a method of delivering a therapeutic agent (Fig. 9; 96) to the nucleus pulposus [Paragraph 0170] of an intervertebral disc (Fig. 9; 91), the method comprising inserting a delivery tool [Paragraph 0035, “drug delivery device”] into a body; and using the delivery tool to facilitate delivery of the therapeutic agent to the nucleus pulposus of the intervertebral disc [Paragraph 0170]. However, McKay fails to teach wherein the delivery tool is inserted towards an annulus fibrosus of the intervertebral disc. Further, while McKay teaches that the delivery tool may be a syringe (i.e. needle) or catheter [Paragraph 0035], McKay fails to teach the delivery tool comprises a cannula, a probe, and a needle, or wherein the method comprises placing a needle in a retracted position in which a distal end of the needle entirely resides in a first channel of a probe that is disposed about at least a portion of the needle; placing the probe in a retracted position in which a distal end of the probe entirely resides in a second channel of a cannula; causing the needle and probe to simultaneously slide within the second channel towards a free end of the cannula such that the probe and needle transition from the retracted positions to extended position in which at least a portion of the distal ends of the needle and probe protrude out from the cannula; using the probe to separate a portion of the annulus fibrosus from an endplate of the intervertebral disc; advancing the distal end of the needle out of the first channel of the probe and into the nucleus pulposus of the intervertebral disc; and using the needle to facilitate delivery of the therapeutic agent from the delivery tool to the nucleus pulposus of the intervertebral disc.
Binette teaches a method of delivering a therapeutic agent to an intervertebral disc, the method comprising:
placing a needle (Fig. 3; 14c) in a retracted position (Examiner interprets the needle of Binette as being capable of being in a retracted position, as the needle can move freely within 16 and 18 [Paragraph 0055]) in a first channel of a probe (Fig. 3; 16c) that is disposed about at least a portion of the needle;
placing the probe in a retracted position (Examiner interprets the probe of Binette as being capable of being in a retracted position, as the probe can move freely within and 18 [Paragraph 0055]) in a second channel of a cannula (Fig. 1; 18);
inserting a delivery device, comprising the cannula, the probe, and the needle, into a body towards an annulus fibrosus of the intervertebral disc (as shown in Fig. 1) [Paragraph 0053];
causing the needle and probe to slide within the second channel towards a free end of the cannula such that the probe and needle transition from their respective retracted positions to respective extended positions in which at least a portion of a distal end of the needle and probe protrudes out from the cannula (as shown in Fig. 1);
using the probe to separate a portion of the annulus fibrosus from an endplate of the intervertebral disc (as shown in Fig. 1) (Examiner interprets the probe of Binette to meet the claimed limitations, as inserting the probe beyond the insertion point of the cannula, as shown in Fig. 1, will inherently separate at least a portion of the annulus fibrosus such that it is further away from an endplate of the intervertebral disc);
advancing the distal end of the needle out of the first channel of the probe and into the nucleus pulposus of the intervertebral disc (as shown in Fig. 1); and
using the needle to facilitate delivery of the therapeutic agent from the delivery tool to the nucleus pulposus of the intervertebral disc [Paragraph 0053].
It would have been obvious to one of ordinary skill in the art to modify the method of McKay to specifically have a needle, a probe, and a catheter which comprise the delivery tool, each interacting as claimed. Doing so would allow for higher efficiency of the device/method, as taught by Binette [Paragraph 0051].
However, McKay in view of Binette fails to teach wherein the retracted position of the needle is where a distal end of the needle entirely resides in the first channel of the probe, wherein the retracted position of the probe is where a distal end of the probe entirely resides in the second channel of the cannula, and where the needle and probe simultaneously slide within the second channel towards the free end of the cannula.
O’Callaghan teaches a method comprising:
placing a needle (Fig. 1B; 116) in a retracted position in which a distal end of the needle entirely resides in a first channel of a probe (Fig. 1B; 114) that is disposed about at least a portion of the needle [Paragraph 0037] (Examiner interprets the needle of O’Callaghan to entirely reside in the first channel of the probe, as O’Callaghan teaches that 114 “at least partially surrounds” 116, meaning that it can entirely surround);
placing the probe in a retracted position in which a distal end of the probe entirely resides in a second channel of the cannula [Paragraph 0037] (Examiner interprets the probe of O’Callaghan to entirely reside in the second channel of the cannula, as O’Callaghan teaches that 112 is “at least partially surrounding” 114, meaning that it can entirely surround); and
causing the needle and probe to simultaneously slide within the second channel towards a free end of the cannula such that the probe and needle transition from their respective retracted positions to respective extended positions in which at least a portion of the distal ends of the needle and probe protrude out from the cannula [Paragraph 0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of McKay in view of Binette to have the retracted position of the needle be where a distal end of the needle entirely resides in the first channel of the probe, wherein the retracted position of the probe is where a distal end of the probe entirely resides in the second channel of the cannula, and where the needle and probe simultaneously slide within the second channel towards the free end of the cannula. Doing so would allow for stability and safety of the needle while the delivery tool is being inserted into the body.
10)	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over McKay, in view of Binette, in view of O’Callaghan, further in view of Marino et al. (U.S. PGPUB 20160367267), hereinafter Marino.
	Regarding claim 2, McKay, in view of Binette, in view of O’Callaghan teaches the method of claim 1, wherein the method further comprises form an entry point of delivery with a surgical tool [McKay, Paragraph 0035, “drill”]. However, McKay, in view of Binette, in view of O’Callaghan fails to each wherein the method further comprises forming an entry point of delivery between an endplate and an annular body before inserting the delivery tool, and inserting the delivery tool through an anterior portion of a lateral portion.
Marino teaches a method of delivering a therapeutic agent [Paragraph 0048] to an intervertebral disc [Paragraph 0046, Paragraph 0047, “through the end plate”; Paragraph 0048], the method comprising inserting a delivery tool [Paragraph 0047] containing the therapeutic agent into a body towards an annulus fibrosus of the intervertebral disc [Paragraph 0035]; and delivering the therapeutic agent to the intervertebral disc [Paragraph 0046 – 0048],
wherein the method further comprises forming an entry point of delivery with a surgical tool (Fig. 2A; 115) between an endplate and an annular body [Paragraph 0035] (Examiner interprets the specification to meet the claimed “forming an entry point of delivery with a surgical tool between an endplate and an annular body” due to an endplate and annular body being directly next to one another, therefore, a whole from one “side”, where the endplate is, to the other “side”, where the annular body is, would necessitate an entry point between the two) before inserting the delivery tool [Paragraph 0047] through an anterior portion or a lateral portion [Paragraph 0035] (Examiner interprets the delivery tool being inserted through an anterior portion or a lateral portion of annulus fibrosis, as the annulus fibrosis lies directly next to the end plate, meaning that if the end plate is penetrated with the intention of interacting with the intervertebral disc, as stated within the specification, then the annulus fibrosis will be penetrated as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of McKay in view of Binette in view of O’Callaghan to comprise forming an entry point of delivery with a surgical tool between an endplate and an annular body before inserting the delivery tool, as taught by Marino. Making an entry point of delivery between an endplate and an annular body would be necessitated for the function of delivering the therapeutic agent to the nucleus pulposus, which rests internal to the annular body.
	Regarding claim 3, McKay, in view of Binette, in view of O’Callaghan teaches the method of claim 1, wherein the method further comprises forming a point of entry of delivery with a surgical tool [McKay, Paragraph 0035, “drill”]. However, McKay, in view of Binette, in view of O’Callaghan fails to teach wherein the method further comprises forming a posterior entry point of delivery, and inserting the delivery tool is done from a lateral or anterolateral portion of the annulus fibrosus.
Marino teaches a method of delivering a therapeutic agent [Paragraph 0048] to an intervertebral disc [Paragraph 0046, Paragraph 0047, “through the end plate”; Paragraph 0048], the method comprising inserting a delivery tool [Paragraph 0047] containing the therapeutic agent into a body towards an annulus fibrosus of the intervertebral disc [Paragraph 0035]; and delivering the therapeutic agent to the intervertebral disc [Paragraph 0046 – 0048],
wherein the method further comprises forming a posterior entry point of delivery [Paragraph 0035] (as shown in Figs. 4 and 5A-D) and inserting the delivery tool is done from a lateral portion of the annulus fibrosis [Marino, Paragraph 0035] (via following a path determined by previous insertion of the surgical tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of McKay, in view of Binette, in view of O’Callaghan to comprise forming a posterior entry point of delivery, and inserting the delivery tool is done from a lateral or anterolateral portion of the annulus fibrosus, as taught by Marino. Doing so would help to reduce the possibility of disc degeneration or annulus fibrosis during delivery of the therapeutic agent, as taught by Marino [Paragraph 0034].
Regarding claim 4, McKay, in view of Binette, in view of O’Callaghan, in view of Marino teaches the method of claim 2, wherein the surgical tool is a drill [McKay, Paragraph 0035].
Conclusion
11)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783